George, J.
1. The court did not err in admitting the evidence of the witness Collins, set out in ground 4 of the amendment to the motion for new trial, over the objections urged thereto. Certain portions of the evidence may have been objectionable, but the objection was made to it as a whole, and some of it was both relevant and material.
2. The court did not err in overruling the objections to, and in admitting, the testimony of the witness Sauls complained of in the 5th ground of ' the amendment to the motion for new trial.
3. The- evidence was sufficient to warrant the conviction of the accused, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Wade, G. J., and Luke, J.‘ concur.